UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1396



MICHAEL COLLIER,

                                                Plaintiff - Appellant,

          versus


CHARLOTTESVILLE     SCHOOL     BOARD;       RONALD
HUTCHINSON,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:04-cv-00038-nkm)


Submitted: January 25, 2007                  Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert P. Dwoskin, Charlottesville, Virginia, for Appellant.
Richard H. Milnor, ZUNKA, MILNOR, CARTER & INIGO, LTD.,
Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Collier appeals from the district court's adverse

grant    of    summary    judgment,      and     dismissal   of    his   employment

discrimination1 and retaliatory discharge action.                    Our review of

the record and the district court's opinion discloses that this

appeal is without merit.          We find, even assuming, arguendo, that

Collier       established    a   prima    facie     case   of     retaliation,    see

Haulbrook v. Michelin N. Am., 252 F.3d 696, 706 (4th Cir. 2001),

the district court correctly determined that Collier failed to

rebut the legitimate, nondiscriminatory reasons the School Board of

the City of Charlottesville and Ronald Hutchinson2 (collectively

the Employer”) proffered to support the decisions to transfer

Collier to a different department and ultimately not to renew

Collier’s job.       McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-04 (1973); Price v. Thompson, 380 F.3d 209, 212 (4th Cir.

2004).        Specifically, the record is replete with evidence of

Collier’s history of poor work habits, attitude, and work ethic

including      repeated     unauthorized       absences    from    the   work   site,

failure properly to perform his job, and failure to cooperate with

others, which evidence showed deficiencies that began prior to both



     1
      Collier does not challenge the district court’s dismissal of
his discrimination claim arising under the Americans with
Disabilities Act, 42 U.S.C. §§ 12112(a), 12203(a) (2000).
     2
      At all times pertinent to this case, Hutchinson was the
Superintendent of the School Board.

                                         - 2 -
Collier’s knee injury and to the Employer’s decision to transfer

Collier, and continued up to the time the Employer decided not to

renew    Collier’s    job.    Neither    Collier’s       own,   unsubstantiated

assertions    as     to   pretext,3   nor     evidence    of    one   letter   of

commendation from one person, are sufficient to create a genuine

issue of material fact as to pretext, or to stave off summary

judgment.    See King v. Rumsfeld, 328 F.3d 145, 151 (4th Cir. 2003)

(holding that employee must present evidence that contradicts the

employer’s proffered discharge motive to prove pretext).                 Because

Collier failed to rebut the legitimate, nondiscriminatory reasons

the Employer proffered for transferring him and then refusing to

renew his job, we conclude the district court properly granted the

Employer’s motion for summary judgment.

            We therefore affirm the district court’s grant of summary

judgment in favor of the Employer.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




     3
      Collier also points to a rebuttal letter he submitted to his
employer relative to a reprimand letter he had received, but
nowhere in that letter did Collier dispute the facts contained in
the reprimand letter, rather, he offered excuses for his improper
actions.

                                      - 3 -